Name: Commission Regulation (EEC) No 1942/82 of 19 July 1982 amending Regulation (EEC) No 2111/81 laying down for the 1981/82 wine-growing year detailed rules for the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 / 18 Official Journal of the European Communities 20 . 7 . 82 COMMISSION REGULATION (EEC) No 1942/82 of 19 July 1982 amending Regulation (EEC) No 2111 /81 laying down for the 1981 /82 wine-growing year detailed rules for the distillation of the by-products of wine-making HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2111 /81 is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Article 39(7) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2111 / 81 (3) specifies that delivery to distillers of marc , lees and wine for the distillation mentioned in Article 39 of Regulation (EEC) No 337/79 must, for the 1981 /82 wine-growing year, be effected by 31 July 1982 at the latest and that distillers must deliver to intervention agencies the alcohol obtained by 31 August 1982 at the latest ; Whereas, because of the quantities to be distilled as a result of measures decided on during the present marketing year, it will not be possible to meet the deadlines set ; whereas the said deadlines should be put back and certain other dates set in Regulation (EEC) No 2111 /81 adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , 1 . In Article 4(1 ), the date '31 July 1982 is replaced by '31 August 1982'. 2 . In Article 4(3), the date '31 August 1982' is replaced by '31 October 1982'. 3 . In Article 4(4), the date '31 August 1982' is replaced by '31 October 1982 '. 4 . In Article 9 , the date '31 August 1982' is replaced by ' 15 October 1982'. 5 . In Article 11(3), the date '1 October 1982' is replaced by ' 15 December 1982'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2) OJ No L 359 , 15 . 12 . 1981 , p . 1 . (&gt;) OJ No L 205, 25 . 7 . 1981 , p . 14 .